DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/02/2021. Claims 10-17 are currently pending with claims 1-9 canceled by the applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Rohani on 11/16/2021.
The application has been amended as follows: 
Claim 10, at the end of claim 10 (line 26), the following recitation is added to claim 10 --“wherein the first power switch and the second power switch are provided in parallel along the current path to the controller”--.
Claim 11 is cancelled because the all the limitations of claim 11 have been incorporated into Claim 10.

Allowable Subject Matter
Claims 10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 has been amended to include all of the limitations of Claim 11, wherein the power circuit requires two powers switches which are in a parallel circuit configuration with one another, wherein the parallel power switches control the power to the controller based on if a combination of open and closed configurations of the switches which is based on the user configuration of the tactile switches of the hammer drill.
In contrast, the combination of the prior art references of Jung, Eshleman and Gass, wherein Jung teaches a pair of switches which are arranged along a current path the controller, and Eshleman teaches switches arranged along a current path which powers the controller, However, the prior art of record fails to disclose or teach a pair of power switches arrange in a parallel circuit configuration which are mechanically connected to the user defined parameter, such as a mode change or lock-on functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/17/2021